DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Claims 27-30 are newly added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney, Thomas Francis Reg. No. 65,370 on April 5, 2021 via telephone. 
The application has been amended as follows: 



1. (Currently Amended) A method comprising: 
generating, at a computing device, a first data object that includes a first device identifier (ID) and web browser metadata that are associated with a web browser application on a user device;
generating, at the computing device, a second data object that includes a second device ID and device metadata that are associated with an installed application on the user device; 
determining, at the computing device, a matching score based on the web browser metadata and the device metadata, wherein the matching score indicates that the first device ID and the second device ID are likely associated with the user device; 
receiving, at the computing device, web event data from the user device, the web event data generated in response to a user action on the web browser application, 
wherein the web event data includes the first device ID, and wherein the web event data includes data associated with an application state; 
receiving, at the computing device, application event data from the user device that is generated by the installed application, wherein the application event data includes the second device ID, 
wherein the web event data and the application event data are received subsequent to generating the first data object and the second data object;
and in response to receiving the application event data and determining the matching score indicates that the first and second device IDs are likely associated with the user device, transmitting a response to the user device including routing data 

2. (Original) The method of claim 1, further comprising: comparing the matching score to a threshold matching score; and determining that the matching score indicates the first device ID and the second device ID are likely associated with the user device when the matching score is greater than the threshold matching score.

3. (Original) The method of claim 1, wherein the first device ID is a web cookie ID, and wherein the second device ID is an ID that is accessed by the installed application.

4. (Original) The method of claim 1, wherein the web browser metadata and the device metadata include internet protocol (IP) addresses, and wherein the method comprises determining the matching score based on the IP addresses included in the web browser metadata and the device metadata.

5. (Original) The method of claim 1, wherein the web browser metadata and the device metadata include the same internet protocol (IP) address, the method further comprising: prior to receiving the web event data and the application event data, receiving prior instances of additional web event data and prior instances of additional application event data associated with the same IP address as the web browser metadata and the device metadata; and determining the matching score based on the 

6. (Original) The method of claim 1, wherein the web browser metadata and the device metadata include device type data that is descriptive of the user device, and wherein the method comprises determining the matching score based on the device type data included in the web browser metadata and the device metadata.

7. (Original) The method of claim 1, wherein the web browser metadata and the device metadata include device type data that is descriptive of the user device, the method further comprising: receiving instances of additional web event data and instances of additional application event data including device type data that is descriptive of the user device; and determining the matching score based on the number of instances of additional web event data and the number of instances of additional application event data.

8. (Original) The method of claim 1, wherein the web browser metadata and the device metadata include screen resolution data, and wherein the method comprises determining the matching score based on the resolution data included in the web browser metadata and the device metadata.



10. (Original) The method of claim 1, wherein the first data object includes a first event identifier that identifies a user action on the web browser application, and wherein the second data object includes a second event identifier that identifies an action associated with the installed application.

11. (Original) The method of claim 10, wherein the user action on the web browser application was a selection of a web link, and wherein the action associated with the installed application is the initial opening of the installed application after installation.

12. (Original) The method of claim 1, further comprising: generating, at the computing device, a third data object based on the received web event data, wherein the third data object includes the first device ID and a first event identifier, and wherein the first event identifier indicates that the web event data was generated by the user device in response to user selection of a web link; and generating, at the computing device, a fourth data object based on the received application event data, wherein the 

13. (Original) The method of claim 1, further comprising: generating, at the computing device, a third data object based on the received web event data, wherein the third data object includes the first device ID; generating, at the computing device, a fourth data object based on the received application event data, wherein the fourth data object includes the second device ID; receiving, at the computing device, subsequent application event data from the user device, wherein the subsequent application event data includes the first device ID and the second device ID; and in response to receiving the subsequent application event data, generating a fifth data object based on data included in the first data object, the second data object, the third data object, the fourth data object, and the subsequent application event data.

14. (Currently Amended) A system comprising: 
one or more storage devices configured to store:
a first data object that includes a first device identifier (ID) and web browser metadata that are associated with a web browser application on a user device; and 
a second data object that includes a second device ID and device metadata that are associated with an installed application on the user device; and 
one or more processing units that execute computer-readable instructions that cause the one or more processing units to: 

receive web event data from the user device, the web event data generated in response to a user action on the web browser application,
 wherein the web event data includes the first device ID, and wherein the web event data includes data associated with an application state; 
receive application event data from the user device that is generated by the installed application, wherein the application event data includes the second device ID,
wherein the web event data and the application event data are received subsequent to generating the first data object and the second data object; and 
in response to receiving the application event data and determining the matching score indicates that the first and second device IDs are likely associated with the user device, transmit a response to the user device including routing data configured to route the installed application to the application state associated with the web event data.

15. (Original) The system of claim 14, wherein the one or more processing units are configured to: compare the matching score to a threshold matching score; and determine that the matching score indicates the first device ID and the second device ID are likely associated with the user device when the matching score is greater than the threshold matching score.



17. (Original) The system of claim 14, wherein the web browser metadata and the device metadata include internet protocol (IP) addresses, and wherein the one or more processing units are configured to determine the matching score based on the IP addresses included in the web browser metadata and the device metadata.

18. (Original) The system of claim 14, wherein the web browser metadata and the device metadata include the same internet protocol (IP) address, and wherein the one or more processing units are configured to: prior to receiving the web event data and the application event data, receive prior instances of additional web event data and prior instances of additional application event data associated with the same IP address as the web browser metadata and the device metadata; and determine the matching score based on the number of instances of the additional web event data and the additional application event data that include the same IP address as the web metadata and the device metadata.

19. (Original) The system of claim 14, wherein the web browser metadata and the device metadata include device type data that is descriptive of the user device, and wherein the one or more processing units are configured to determine the matching 

20. (Original) The system of claim 14, wherein the web browser metadata and the device metadata include device type data that is descriptive of the user device, and wherein the one or more processing units are configured to: receive instances of additional web event data and instances of additional application event data including device type data that is descriptive of the user device, and determine the matching score based on the number of instances of additional web event data and the number of instances of additional application event data.

21. (Original) The system of claim 14, wherein the web browser metadata and the device metadata include screen resolution data, and wherein the one or more processing units are configured to determine the matching score based on the resolution data included in the web browser metadata and the device metadata.

22. (Original) The system of claim 14, wherein the web browser metadata includes a username and a website identifier that identifies a website, wherein the device metadata includes the username and an application identifier that identifies the installed application, and wherein the one or more processing units are configured to determine that the first device ID and the second device ID are likely associated with the user device based on determining that the usernames match and the application identifier matches the website identifier.

23. (Original) The system of claim 14, wherein the first data object includes a first event identifier that identifies a user action on the web browser application, and wherein the second data object includes a second event identifier that identifies an action associated with the installed application.

24. (Original) The system of claim 23, wherein the user action on the web browser application was a selection of a web link, and wherein the action associated with the installed application is the initial opening of the installed application after installation.

25. (Original) The system of claim 14, wherein the one or more processing units are configured to: generate a third data object based on the received web event data, wherein the third data object includes the first device ID and a first event identifier, and wherein the first event identifier indicates that the web event data was generated by the user device in response to user selection of a web link; and generate a fourth data object based on the received application event data, wherein the fourth data object includes the second device ID and a second event identifier, and wherein the second event identifier indicates that the application event data was generated by the user device in response to the opening of the installed application.

26. (Original) The system of claim 14, wherein the one or more processing units are configured to: generate a third data object based on the received web event data, 

27. (Cancelled) 

28. (Previously Presented) The method of claim 1, further comprising: storing the matching score; receiving the web event data and the application event data after storing the matching score; and retrieving the matching score in response to receiving the application event data.

29. (Cancelled) 

30. (Previously Presented) The system of claim 14, wherein the one or more processing units are configured to: store the matching score; receive the web event data and the application event data after storing the matching score; and retrieve the matching score in response to receiving the application event data.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
                The prior cited art fails to disclose in the context of the claimed invention: 

“in response to receiving the application event data and determining the matching score indicates that the first and second device IDs are likely associated with the user device, transmitting a response to the user device including routing data configured to route the installed application to the application state associated with the web event data."
	Look et al. U.S. Patent Application Publication 2016/0055133- discloses using  deeplinks to route a user from an advertisement to an app with the specific content of an ad. 
	Khanwalkar U.S. Patent 10,091,312 - discloses an identity matching system that links a plurality of devices and device events to a profile for a user.  
	The prior art fails to disclose that the routing information is transmitted in response to the matching of the web event and the app event to the same user. The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Related Prior Art:
	Dukes et al. U.S. Patent Application Publication 10,067,752- discloses a deeplink that causes the installation of an app to the client device and the app notifying the server that the app has been installed.
	Patel U.S. Patent Application Publication 10,423,691- discloses a deeplink system that compares extracted information from a request to a matching rules to determine a response. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459